EXHIBIT 21.1 SUBSIDIARIES OF THE REGISTRANT State of their jurisdiction of Other names under incorporation or which subsidiary does Name of subsidiary organization business StoresOnline, Inc. Delaware None StoresOnline International, Inc. Delaware None StoresOnline International, Ltd. United Kingdom None StoresOnline International Canada, ULC Alberta, Canada None Galaxy Mall, Inc. Wyoming None Avail 24/7, Inc. Delaware None Internet Training Group, Inc. Delaware None Crexendo Business Solutions, Inc. Arizona None
